Title: From James Madison to William Pinkney, 20 January 1810
From: Madison, James
To: Pinkney, William


Dear SirJany. 20. 1810
I received some days ago a letter of the 10th inst. from Doctor Logan, containing observations on the posture & prospect of our foreign relations. Before the answer was out of my hands, I received another dated four days after, in which he merely informed me that he should embark for England in about eight days with an offer to take charge of any communications for you. As his first letter did not glance at any such intention it must be presumed to have been very suddenly formed. And as his last is silent as to the object of the trip, this is left to conjecture. From the anxiety expressed in his first letter for the preservation of peace with England, which appeared to him to be in peculiar danger, and from his known benevolence & zeal on the subje[c]t, it may reasonably be supposed that his views relate, in some form or other, to a mitigation of the hostile tenden[c]ies which distress him; and that his silence may proceed from a wish to give no handle for animadversions of any sort on the step taken by him.
You will receive from the Secretary of State, unless indeed the opportunity fail thro’ the shortness of the notice, such communications & observations as may be thought useful to you. You will find that the perplexity of our situation is amply displayed by the diversity of opinions, & prolixity of discussion, in Congress. Few are desirous of war; and few are reconciled to submission; yet the frustration of intermediate courses, seems to have left scarce any escape from that dilemma. The fate of Mr. Macon’s Bill as it is called is not certain. It will probably pass the House of Representatives and for aught I know may be concured in by the Senate. If retaliated by G. B it will operate as a non-impo[r]tation Act, and throw exports into the circuit of the non-intercourse Act: If not retaliated it may be felt by the British navigation, & thro’ that interest, by the Govt.: since the execution of the law, which relates to the Ship & not to the merchandise, can not be evaded. With respect to the E. Indies the proposed regulation will have the effect of compelling the admission of a direct and exclusive trade for our vessels, or a relinquishment of this market, for India Goods, farther than they can be smuggled into it. It just appears that a proposition has been made in the House of Reps., to employ our Ships of War in convoys, and to permit Merchantmen to Arm. However plausible the arguments for this experiment, its tendency to hostile collisions is so evident, that I think its success improbable. As a mode of going into war, it does not seem likely to be generally approved, if war was the object. The Military preparations which have been recommended, and are under consideration are what they profess to be, measures of precaution. They are not only justified, but dictated by the uncertainty attending the course which G. B. may take, or rather, by the unyielding & unamicable traits in her cabinet & her countenance. Measures of that sort are also the more adapted to our situation, as in the event of accomodation with G. B. they may possibly be wanted in another quarter. The long debates on the Resolution of Mr. Giles on the subject of Mr. Jackson, have terminated in affirmative votes, by large majorities. This with the refusal of the Executive to hold communication with him, it is supposed, will produce a crisis in the British policy towards the U. States; to which the representations of the angry Minister will doubtless be calculated to give an unfavourable turn. Should this happen, our precautionary views will have been the more seasonable. It is most probable however that instead of expressing resentment by open war, it will appear in more extended depredations on our commerce, in declining to replace Mr. Jackson; and perhaps in the course observed with respect to you, in meeting which your own judgement will be the best guide. Should a change in the composition or calculations of the cabinet give a favourable turn to its policy towards this Country, it is desirable that no time may be lost, in allowing it, its effect. With this view you will be reminded of the several authorities you retain to meet in negotiation, and of the instructions by which they are to be exercised: it being always understood that with the exception of some arrangement touching the orders in Council, reparation for the insult on the Chesapeak, must precede a general negotiation on the questions between the two countries. At present nothing precise can be said as to a condition on our part, for the repeal of the orders in Council; the existing authority in the Executive to pledge one, being expireable with the non-intercourse Act, and no other pledge being provided for. As it is our anxious desire however, if the B. Govt. should adopt just and conciliatory views, that nothing may be omitted that can show our readiness to second them, you may offer a general assurance, that as in the case of the Embargo, and the non-intercourse Acts, any similar power with which the Executive may be cloathed, will be exercised in the same spirit. You will doubtless be somewhat surprised to find among the communications to Congress, and in print too, the confidential conversations with Mr. Canning reserved from such a use by your own request. It was in fact impossible to resist the pointed call for them, without giving umbrage to some, & opportunity for injurious inferences, to others. The difficulty was increased by the connection between those, and other communications necessarily falling within the scope of the rule of compliance in such cases. Finally, there did not appear to be any thing in the conversations which could warrent British complaint of their disclosure, or widen the space between you and the British Ministry.
As it may not be amiss that you should know the sentiments which I had expressed to Dr. Logan, and which, though in answer to his letter written previous to the notification of his intended trip, he will of course carry with him, I enclose a copy of the answer.
The file of news papers from the Department of State will give you the debates on the case of Jackson. I enclose however a speech I have just looked over, in a pamphlet form. Altho’ liable to very obvious criticisms of several sorts, it has presented a better analysis of some parts of the subject, than I have observed in any of the speeches.
